Citation Nr: 1022759	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  06-25 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected dysthymia, currently evaluated 50 percent 
disabling.

2.  Entitlement to an increased disability rating for 
service-connected human immunodeficiency virus (HIV) 
infection, currently evaluated 30 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from October 1978 to March 1985.  

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a September 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Des Moines, Iowa.  The RO denied the Veteran's HIV 
claim, and increased the Veteran's dysthymia rating from 30 
to 50 percent, effective March 26, 2004, the date of the 
Veteran's increased rating claim.  The Veteran disagreed with 
these decisions, and perfected appeals as to both claims.  

In November 2009, the Veteran testified at a personal 
hearing, conducted via videoconferencing equipment, which was 
chaired by the undersigned Acting Veterans Law Judge (VLJ).  
A transcript of that hearing has been associated with the 
Veteran's VA claims folder.

At the November 2009 hearing, the undersigned afforded the 
Veteran a 60-day continuance so that additional medical 
evidence could be submitted and incorporated into the record.  
In January 2010, the Veteran submitted a personal statement 
and a statement from a nursing assistant directly to the 
Board, accompanied by a written waiver of consideration of 
such evidence by the agency of original jurisdiction (AOJ).  
See 38 C.F.R. § 20.1304 (2009).

In a July 2009 rating decision, the RO denied the Veteran's 
claims of entitlement to a total disability rating based on 
individual unemployability (TDIU), and entitlement to service 
connection for a foot condition.  To the Board's knowledge, 
the Veteran has not disagreed with either of these decisions 
as of yet.  Accordingly, the issues are not in appellate 
status.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) 
[pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].

In May 2010, the Board received May 2009 correspondence from 
the Veteran, with an attached January 2010 medical report, 
each regarding claims not before the Board.  The Veteran did 
not submit any additional evidence with respect to the claims 
before the Board, but her correspondence did contend that she 
experienced short-term memory loss, depression, fear and 
anxiety.  

The Veteran's HIV increased rating claim is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The evidence of record indicates that the Veteran's 
service-connected dysthymia is manifested by occupational and 
social impairment with reduced reliability and productivity 
due to symptoms including disturbances of motivation and 
mood, anxiety, sleep disturbance, and difficulty in 
establishing effective relationships.  

2.  The evidence does not show that the Veteran's service-
connected dysthymia is so exceptional or unusual that 
referral for extraschedular consideration by designated 
authority is required.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating greater 
than 50 percent for the Veteran's service-connected dysthymia 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code 9433 (2009).

2.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks a disability rating greater than 50 percent 
for her service-connected dysthymia.  As discussed elsewhere 
in this decision, the Board is remanding the Veteran's HIV 
claim for further evidentiary development.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part VA will attempt to 
obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103 
(West Supp. 2009); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.    

In particular, the Veteran was informed of the evidentiary 
requirements to substantiate a claim for an increased 
disability rating in a letter from the RO dated May 21, 2004, 
including evidence showing that "your service-connected 
condition has gotten worse."

Crucially, the Veteran was informed of VA's duty to assist 
her in the development of her increased rating claim and was 
advised of the provisions relating to the VCAA in the above-
referenced May 2004 letter, as well as in a subsequent letter 
dated June 19, 2007.  Specifically, the Veteran was advised 
in the letters that VA is responsible for obtaining relevant 
records from any Federal agency, including records kept by VA 
Medical Centers.  The letters also indicated that a VA 
medical examination would be scheduled if necessary to 
adjudicate her claim.  With respect to private treatment 
records, the letters informed the Veteran that VA would make 
reasonable efforts to obtain relevant records not held by any 
Federal agency.  Included with the letters were copies of VA 
Form 21- 4142, Authorization and Consent to Release 
Information, and the Veteran was asked to complete this 
release so that VA could obtain private treatment records on 
her behalf.

The May 2004 letter further emphasized: "[y]ou must give us 
enough information about your records so that we can request 
them from the person or agency that has them.  If the holder 
of the records declines to give us the records or asks for a 
fee to provide them, we'll notify you of the problem.  It's 
your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency."  [Emphasis as in the original 
letter.]  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a claim is comprised of five 
elements, the notice requirements of section 5103(a) apply 
generally to all five elements of that claim.  Therefore, 
upon receipt of an application for a service connection 
claim, section 5103(a) and section 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

The Veteran was provided specific notice of the Dingess 
decision in the above-referenced June 2007 letter.  This 
letter detailed the evidence considered in determining a 
disability rating, including "[n]ature and symptoms of the 
condition; [s]everity and duration of the symptoms; and 
[i]mpact of the condition and symptoms on employment."  
The Veteran was also advised in the letter as to examples of 
evidence that would be pertinent to a disability rating, such 
as on-going treatment records, recent Social Security 
determinations and statements from employers as to job 
performance and time lost due to service-connected 
disabilities.  

With respect to effective date, the letter advised the 
Veteran as to examples of evidence that would be pertinent to 
an effective date determination, such as information about 
continuous treatment or when treatment began, service medical 
records the Veteran may not have submitted, and reports of 
treatment while attending training in the Guard or Reserve. 

Accordingly, the Veteran has received proper notice pursuant 
to the Court's Dingess determination. 

The Board has also considered the Court's decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The Board 
finds that a June 25, 2008 letter sent to the Veteran 
specifically referenced Vazquez-Flores v. Peake and advised 
the Veteran that a disability "rating can be changed if your 
condition changes," and "we will assign a rating from 0 to 
as much as 100 percent," depending on the disability 
involved.  In addition, the RO invited evidence that would 
demonstrate limitations in the Veteran's daily life and work, 
and gave notice of the specific schedular criteria used to 
rate her dysthymia through the use of the General Rating 
Formula for Mental Disorders.  

Accordingly, the Board finds that the Veteran has received 
appropriate VCAA notice to include as contemplated by the 
Court in Vazquez-Flores.  In any event, the Court's decision 
in Vazquez-Flores was recently vacated by the United States 
Court of Appeals for the Federal Circuit.  See Vazquez-Flores 
v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The Board notes that the Veteran was not provided complete 
notice of the VCAA prior to the initial adjudication of her 
increased rating claim in September 2004.  The Board is of 
course aware of the Court's decision in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), which appears to stand for 
the proposition that VCAA notice must be sent prior to 
adjudication of an issue by the RO.  Crucially, following the 
issuance of the June 2007 and June 2008 VCAA letters, the 
Veteran was allowed the opportunity to present evidence and 
argument in response.  The Veteran's claim was readjudicated 
in March and August 2009 supplemental statements of the case 
(SSOCs).  See Overton v. Nicholson, 20 Vet. App. 427, 437 
(2006) [a timing error may be cured by a new VCAA 
notification followed by a readjudication of the claim].  The 
Board accordingly finds that there is no prejudice to the 
Veteran in the timing of the VCAA notice.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.   See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate her claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the RO has obtained the Veteran's VA and 
private treatment records, a statement from a nursing 
assistant, and the Veteran's oral and written testimony.  

Additionally, as the Board will discuss in detail in its 
analysis below, the Veteran was provided with VA 
psychological examinations in June 2004, February 2008, and 
April 2009.  The reports of these examinations reflect that 
each examiner reviewed or was made aware of the Veteran's 
past medical history, recorded her current complaints, 
conducted an appropriate examination, and rendered 
appropriate diagnoses and opinions consistent with the 
remainder of the evidence of record.  The Board therefore 
concludes that these examination reports are adequate for 
rating purposes.  See 38 C.F.R. § 4.2 (2009). 

The Board further observes that all due process concerns have 
been satisfied.  See 38 C.F.R. § 3.103 (2009).  The Veteran 
has retained the services of a representative, and she has 
been accorded the opportunity to present evidence and 
argument in support of her claim.  As noted above, the 
Veteran testified before the undersigned at a November 2009 
videoconference hearing.

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002);  38 C.F.R. §§ 3.321(a), 4.1 (2009).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

Specific schedular criteria

The pertinent provisions of 38 C.F.R. § 4.130 relating to 
rating mental disorders read as follows:

100 Percent:  Total occupational and 
social impairment, due to such symptoms 
as: gross impairment in thought processes 
or communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation or own name.

70 Percent:  Occupational and social 
impairment, with deficiencies in most 
areas, such as work, school, family 
relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal 
ideation; obsessional rituals which 
interfere with routine activities; speech 
intermittently illogical, obscure, or 
irrelevant; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); 
inability to establish and maintain 
effective relationships.

50 Percent:  Occupational and social 
impairment with reduced reliability and 
productivity due to such symptoms as: 
flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; 
panic attacks more than once a week; 
difficulty in understanding complex 
commands; impairment of short-and long-
term memory (e.g. retention of only 
highly learned material, forgetting to 
complete tasks); impaired judgment; 
impaired abstract thinking; disturbances 
of motivation and mood; difficulty in 
establishing effective work and social 
relationships.

38 C.F.R. § 4.130, Diagnostic Code 9433 (2009).

Global Assessment of Functioning

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995);  see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  GAF scores ranging 
from 51 to 60 reflect more moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).

Analysis

Mittleider concerns

In addition to the Veteran's service-connected dysthymia, the 
Veteran has also been diagnosed with depression.  The Board 
is precluded from differentiating between symptomatology 
attributed to a nonservice-connected disability and a 
service-connected disability in the absence of medical 
evidence.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998) (citing Mitchem v. Brown, 9 Vet. App. 136, 140 
(1996)).

The medical evidence of record does not clearly distinguish 
symptomatology between these mental disorders.  Resolving all 
doubt in favor of the Veteran, the Board will therefore 
ascribe all of the Veteran's mental illness symptomatology to 
her service-connected dysthymia.

Schedular rating

The Veteran's service-connected dysthymia is currently rated 
50 percent disabling.  

To warrant the assignment of an increased rating to 70 
percent, the Veteran's dysthymia must manifest in 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.   See 38 C.F.R. § 4.130, 
Diagnostic Code 9433.  

After reviewing all the evidence of record, the Board finds 
that the assignment of a 70 percent disability rating for the 
Veteran's service-connected dysthymia is not warranted.

Although the Veteran does exhibit intermittent suicidal 
ideation [see the November 2009 hearing transcript, page 11], 
as well as difficulty in adapting to stressful circumstances 
[see the February 2008 VA examiner's report, page 6, and the 
May 2009 correspondence, page 2], the evidence of record 
pertinently does not reflect that the Veteran's dysthymia 
manifests in any other symptomatology generally associated 
with the assignment of a 70 percent disability rating, listed 
above.  

Indeed, there is no evidence that the Veteran has exhibited 
intermittently illogical, obscure or irrelevant speech, or 
that she has experienced spatial disorientation.  The VA 
examiner who administered both the February 2008 and April 
2009 VA mental examinations pertinently noted on both 
occasions that the Veteran exhibited logical speech and was 
oriented times three.  Additionally, the Veteran has appeared 
at all VA examinations during the pendency of the appeal 
neatly and appropriately dressed with good hygiene.

Further, the Veteran has neither demonstrated nor asserted 
that she engages in any obsessional rituals that interfere 
with routine activities, or experiences impaired impulse 
control such as unprovoked irritability with periods of 
violence.  The February 2008 and April 2009 VA examiner noted 
no obsessions or compulsions at either examination, and the 
record does not indicate any prior examples of violent 
behavior.  Although the Veteran has testified that she does 
experience feelings of anger, such does not in and of itself 
demonstrate that she exhibits impaired impulse control.  See 
the October 2006 RO hearing transcript, page 11.  

Although the Veteran has indicated she avoids social 
situations and fears she is becoming more "isolating" [see 
the November 2009 hearing transcript, page 18, and the May 
2009 statement, page 2], the evidence of record does not 
reflect that she is unable to establish and maintain 
effective relationships.  Indeed, the Veteran has maintained 
a two-year relationship with her boyfriend.  She also reports 
that she has a few female friends, and keeps in touch with 
her siblings via telephone.  See the April 2009 VA examiner's 
report, page 7.  The Board acknowledges that the Veteran has 
divorced three times.  However, based on the evidence noted 
above, it does not appear that the Veteran's dysthymic 
disorder manifests in an inability to establish and maintain 
effective relationships.  

Finally, the evidence of record clearly shows that the 
Veteran experiences depression.  However, the evidence does 
not suggest that this depression affects the Veteran's 
ability to function independently, appropriately and 
effectively.  Indeed, the April 2009 VA examiner pertinently 
noted that the Veteran lives alone in an apartment, keeps 
house for herself, drives with no special problems, owns her 
own vehicle, shops for groceries, cooks meals at home, 
attends college classes, and is pertinently competent to make 
her own decisions and to be "responsible for managing her 
own life."  The VA examiner specifically indicated that the 
Veteran is "capable of managing all her own basic activities 
of daily living."  See the April 2009 VA examiner's report, 
page 9.  

The Board acknowledges the recent January 2010 statement of 
R.W., a nursing assistant, who noted that the Veteran has 
been more depressed now than she was three years ago, and 
that if the Veteran were to add a work schedule to her school 
schedule, one of the two [work or school] would suffer.  See 
the statement of R.W., submitted by the Veteran in January 
2010.  As noted above, the Board in no way doubts that the 
Veteran experiences depression on a continuous basis.  
However, the record when analyzed as a whole fails to 
demonstrate that the Veteran's depression is so severe that 
it affects her ability to function independently, 
appropriately, or effectively.  Indeed, the Veteran's most 
recent statement submitted in January 2010 crucially 
indicates that she was "offered a job at the VA medical 
center as a nursing assistant," and that she hoped to get 
her medications and continue her therapy.  See the Veteran's 
January 21, 2010 Statement in Support of Claim.

The Board notes that its inquiry is not strictly limited to 
the criteria found in the VA rating schedule.  See Mauerhan 
v. Principi, 16 Vet. App. 436 (2002) [the criteria set forth 
in the rating formula for mental disorders do not constitute 
an exhaustive list of symptoms, but rather are examples of 
the type and degree of the symptoms, or their effects, that 
would justify a particular rating].  However, the probative 
evidence of record does not demonstrate the Veteran's 
service-connected dysthymia warrants a higher schedular 
rating.  In fact, the February 2008 and April 2009 VA 
examiner pertinently determined at both examinations that the 
Veteran's dysthymia manifests in "reduced reliability and 
productivity," as encompassed by the currently-assigned 50 
percent disability rating under Diagnostic Code 9411.  

The Board recognizes that during the course of the appeal, 
the Veteran has been assigned GAF scores raging from 25 to 
70.  Most recently, in April 2009, the VA examiner assigned a 
GAF of 48, which is generally consistent with severe 
symptomatology including suicidal ideation, severe 
obsessional rituals, frequent shoplifting, or any serious 
impairment in social, occupational or school functioning 
(e.g., no friends, unable to keep a job).  However, as 
discussed above, the Veteran is in fact able to maintain 
relationships with others, and was recently offered a job as 
a nursing assistant.  She does not engage in obsessional 
rituals or shoplifting, and has intermittent suicidal 
ideation with no current plan.  

The Veteran has also been diagnosed with polysubstance 
dependence in remission, which at times has caused the 
Veteran's GAF score to fluctuate to its lowest score, 25 in 
2005.  Crucially however, the Veteran's substance abuse 
disability as been specifically determined to be "less 
likely as not . . . caused or aggravated by her dysthymic 
disorder," contrary to the Veteran's assertions.  See the 
April 2009 VA examiner's report, page 9.  It therefore 
appears that the Veteran's recently assigned GAF score of 48 
is not reflective of the more moderate symptomatology 
described above that has been associated with the Veteran's 
service-connected dysthymia alone.  

The Board adds that the Veteran does not have total 
occupational and social impairment as contemplated by a 100 
percent disability rating for PTSD.  There is no evidence of 
gross impairment to thought processes and communication or 
persistent delusions or hallucinations and no probative 
evidence of a persistent danger of the Veteran hurting 
herself or others, a disorientation to time or place, or 
memory loss for names of close relatives or own name.  At her 
most recent VA examination in April 2009, the examiner noted 
the Veteran exhibited logical speech, was appropriately 
groomed, and was fully oriented.  

Based on a review of all of the evidence, the Board concludes 
that an increased rating greater than the currently assigned 
50 percent for the Veteran's service-connected dysthymia is 
not warranted.  The overall evidence of record demonstrates 
the Veteran's dysthymia is most appropriately rated as 50 
percent disabling under Diagnostic Code 9433.  The persuasive 
evidence of record indicates the Veteran displays factors 
consistent with the currently assigned disability rating of 
50 percent, such as occupational and social impairment with 
reduced reliability and productivity due to disturbances of 
motivation and mood, anxiety, sleep disturbance, and 
difficulty [but not inability] in establishing effective 
relationships.  

Further, based on the evidence of record to include mental 
examination reports in June 2004, February 2008, and April 
2009, the Board can find no evidence to support a finding 
that the Veteran's dysthymia was more or less severe during 
the appeal period under consideration.  Indeed, although the 
Veteran's nonservice-connected substance abuse problems 
became more and less severe [resulting in fluctuating low GAF 
scores of 25 in 2003, 25 in 2005, and 40 in 2006], it does 
not appear that the Veteran's mental illness symptomatology 
differed appreciably from that identified in the medical 
records from the date of the Veteran's increased rating claim 
to the present day.  Accordingly, staged ratings are not 
warranted.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Extraschedular consideration

According to VA regulations, an extraschedular disability 
rating is warranted upon a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2009).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

The Court in Thun v. Peake, 22 Vet. App. 111 (2008), provided 
a three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
level of disability and symptomatology and is found to be 
inadequate, the Board must then determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board 
has been unable to identify an exceptional or unusual 
disability picture with respect to the Veteran's service-
connected dysthymia.  The evidence fails to demonstrate 
symptomatology of such an extent that application of the 
ratings schedule would not be appropriate.  In fact, as 
discussed in detail above, the evidence demonstrates that the 
Veteran's dysthymia manifests in occupational and social 
impairment with reduced reliability and productivity due to 
disturbances of motivation and mood, anxiety, sleep 
disturbance, and difficulty in establishing effective 
relationships.  Such symptomatology is specifically 
contemplated under the mental disability diagnostic codes, 
and the Veteran's currently-assigned 50 percent disability 
rating.  Accordingly, the Board finds that the Veteran's 
disability picture has been contemplated by the ratings 
schedule.  

Since the available schedular evaluation adequately 
contemplates the Veteran's level of disability and 
symptomatology, the second and third questions posed by Thun 
become moot.

Therefore, a referral of the Veteran's dysthymia for 
extraschedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that the evidence does not support the 
Veteran's claim of entitlement to an increased disability 
rating greater than 50 percent for her service-connected 
dysthymia.  A preponderance of the evidence is against the 
claim.  The benefit sought on appeal is accordingly denied.



ORDER

Entitlement to an increased disability rating greater than 50 
percent for service-connected dysthymia is denied.


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that the 
issue of entitlement to an increased disability rating for 
HIV infection, currently evaluated 30 percent disabling, must 
be remanded for further evidentiary development.  

The Veteran has been diagnosed with multiple disabilities, to 
include service-connected HIV, which is currently rated 30 
percent disabling under Diagnostic Code 6351 [HIV-Related 
Illness].  The Veteran claims her HIV disability manifests in 
symptomatology that warrants the assignment of a higher 
disability rating. 
The medical evidence of record is unclear as to the current 
severity of the Veteran's HIV.  In particular, the medical 
evidence does not clearly identify what AIDS-related 
opportunistic infections the Veteran has sustained during the 
appeal period, if any, nor does the evidence adequately 
differentiate HIV symptomatology from the Veteran's other 
service-connected and nonservice-connected disabilities, to 
include hepatitis and polysubstance abuse, so that the 
Veteran's service-connected HIV alone can be appropriately 
rated.  Thus, this case involves medical questions that 
cannot be answered by the Board.  See Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991)

To warrant the assignment of the next highest disability 
rating, 60 percent, the Veteran's HIV must manifest in 
refractory constitutional symptoms, diarrhea, and 
pathological weight loss, or; in the development of AIDS-
related opportunistic infection or neoplasm.  See 38 C.F.R. 
§ 4.88b, Diagnostic Code 6351.  

The Veteran's most recent VA examination assessing the 
Veteran's HIV took place in February 2008.  At that time the 
VA examiner indicated that the Veteran experienced 
opportunistic infections "rarely," but crucially did not 
specify which infections the Veteran had experienced.  

The Board notes that the Veteran is already separately 
service-connected for gastroesophageal reflux disease (GERD) 
and herpes infection/vaginitis, both as secondary to HIV.  As 
such, symptomatology associated with these disabilities 
cannot also be considered in rating the Veteran's HIV 
disability.  See Diagnostic Code 6351, Note (2); see also 38 
C.F.R. § 4.14 (2009) [the evaluation of the same disability 
under various diagnoses is to be avoided].

However, the Veteran asserts that she has experienced other 
AIDS-related opportunistic infections that are not already 
service-connected, to include right toe neuropathy and 
bronchitis infections.  See the February 2008 VA examiner's 
report; see also the October 2006 RO hearing transcript, page 
5.  Indeed, the February 2008 VA examiner indicated that the 
Veteran in fact had right great toe neuropathy, which was 
"at least as likely as not . . . the result of HIV or the 
HIV medications."  However, this opinion was subsequently 
contradicted by a 2009 VA examiner, who did not diagnose toe 
neuropathy, but rather hallux valgus and bursitis of the 
right foot related to the Veteran's age, not to her HIV 
illness.  See the February 2008 VA examiner's report, page 
17; see also the April 2009 VA examiner's report, page 8.  No 
medical assessment has been made as to whether any bronchitis 
experienced during the appeal period constituted an AIDS-
related opportunistic infection.  

Additionally, the February 2008 VA examiner specifically 
noted that the Veteran had elevation of her liver enzymes, 
mild anemia, and thrombocytopenia, which all "have been 
reported in association with primary HIV infection."  See 
the February 2008 VA examiner's report, page 18.  Crucially, 
no designation was made as to whether such conditions are 
AIDS-related opportunistic infections in and of themselves, 
or merely constitutional symptoms associated with HIV.    

Because the evidence currently of record does not provide a 
clear picture of the nature and severity of the Veteran's 
service-connected HIV disability, the Board has determined 
that a VA medical examination is necessary to clarify HIV-
related symptomatology, to include the presence of 
opportunistic infections, and to differentiate such 
symptomatology, to the extent practicable, from symptoms due 
to the Veteran's other disabilities.  See Charles v. 
Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 
3.159(c)(4) (2009) [a medical examination or opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim].

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  Ask the Veteran to identify any 
additional, relevant private or VA 
treatment records that she wants VA to 
help her obtain.  Take appropriate steps 
to secure copies of any such treatment 
reports identified by the Veteran which 
are not in the record on appeal.  Efforts 
to obtain these records should also be 
memorialized in the Veteran's VA claims 
folder.

2.  Then schedule the Veteran for a VA 
examination by appropriate physician to 
determine the current severity of her HIV.  
The examination must be conducted 
following the protocol in VA's Disability 
Examination Worksheet for HIV-Related 
Illness.  Additionally, the Veteran's 
claims folder and a copy of this Remand 
must be forwarded to and reviewed by the 
examiner.  Upon review of the Veteran's 
medical history and physical examination, 
the examiner should prepare a report 
indicating which of the following [(a), 
(b), or (c)] best describes the impairment 
caused by the Veteran's HIV:

(a) AIDS with recurrent opportunistic 
infections or with secondary diseases 
afflicting multiple body systems; HIV-
related illness with debility and 
progressive weight loss, without 
remission, or few or brief remissions

(b) Refractory constitutional symptoms, 
diarrhea, and pathological weight loss, 
or; development of AIDS-related 
opportunistic infection or neoplasm 
[other than service-connected GERD and 
herpes infection/vaginitis] 

(c) Recurrent constitutional symptoms, 
intermittent diarrhea, and on approved 
medication(s), or; with T4 cell count 
less than 200, or Hairy Cell 
Leukoplakia, or Oral Candidiasis 

The examiner should support his or her 
assessment with clinical rationale, citing 
to evidence incorporated in the record, or 
to current findings upon examination.  In 
particular, the examiner should comment 
upon the Veteran's complaints of right toe 
neuropathy and bronchitis, as well as the 
February 2008 VA examiner's diagnosis of 
thrombocytopenia associated with HIV, and 
determine whether such conditions are 
considered AIDS-related opportunistic 
infections.  If possible, any AIDS-related 
opportunistic infections identified, 
occurring at any time during the appeal 
period from March 2004 to the present day, 
should be specifically listed and 
distinguished from symptomatology 
associated with the Veteran's other 
disabilities, to include hepatitis or 
polysubstance abuse.  Such infections 
should also be distinguished from other 
HIV-related constitutional symptomatology. 

3.  Following the completion of the 
foregoing, and 
after undertaking any other development it 
deems necessary, readjudicate the 
Veteran's HIV increased rating claim.  If 
the claim is denied, in whole or in part, 
provide the Veteran and her representative 
with a supplemental statement of the case 
(SSOC) and allow an appropriate period of 
time for response.  Thereafter, the claims 
folder should be returned to the Board for 
further appellate review, if otherwise in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
J. DAVITIAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


